                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

CALVIN JONES,

       Plaintiff,

v.                                                               Civ. No. 2:19-824 JAP/KRS

MUY PIZZA-TEJAS, LLC,

       Defendant.

                          ORDER TO PROVIDE STATUS REPORT

       THIS MATTER is before the Court sua sponte upon review of the record. On December

3, 2019, the Court stayed this case to allow the parties to submit their claims to arbitration. (Doc.

11). The parties have not updated the Court as to whether the stay is still necessary.

       IT IS THEREFORE ORDERED that the parties file a joint status report on or before May

28, 2021 to inform the Court of the status of the arbitration.




                                                      _______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE
